Military pay; allowances; quarters allowance for dependent child; limitation of actions. — In a petition filed in 1966, plaintiff sues to recover quarters allowance for his dependent child for a period ending January 7, 1958. Defendant moved to dismiss the petition on the ground that the claim *1379is barred by the six year statute of limitations applicable to suits in this court, 28 U.S.C. § 2501. Upon consideration thereof and without oral argument the court concluded that the claim was so barred and on June 17, 1966, the court ordered that the petition be dismissed. Plaintiff’s petition for a writ of certiorari denied November 7, 1966, 385 U.S. 937.